Citation Nr: 0627283	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-43 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for tear, supraspinatus 
tendon with recurrent dislocation and arthritis of the right 
shoulder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA), which broadened the 
issue on appeal to include arthritis.  

In January 2006 the veteran testified at videoconference 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran repeatedly has stated that during his January 
2004 VA examination, he was not instructed to indicate his 
onset of pain during his range of motion evaluations.  At his 
January 2006 Board hearing, he indicated that had he been 
told to specify instances of pain during his VA examination, 
his range of motions would have been different.  Under the 
circumstance of this case, the Board finds that a more 
contemporaneous VA examination is warranted to fully evaluate 
the veteran's right shoulder disorder. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case should be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected right shoulder disorder.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should 
include any medically advisable diagnostic 
tests or studies for an accurate 
assessment of the disorder.  Examination 
findings should be reported to allow for 
evaluation of the right shoulder 
disability under 38 C.F.R. § 4.71a, Codes 
5201, 5202 (2005).  The examiner should 
comment on the veteran's range of motion 
of the right arm, and should specifically 
state at what point the veteran's pain 
kicks in during his range of motion 
evaluations.  The examiner should include 
consideration of functional loss due to 
pain and weakness causing additional 
disability beyond that reflected on range 
of motion measurements, as well as 
weakened movement, excess fatigability and 
incoordination.  The examiner should also 
discuss whether there is any malunion or 
nonunion deformity, frequency of recurrent 
dislocation, guarding, instability, 
fibrous union or flail joint.  

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


